Citation Nr: 0116837	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for hepatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had verified active service from July 1973 to 
July 1976, and from February 1989 to December 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Thereafter, in January 2001, a VA Form 9 was 
received which limited the veteran's appeal to the issue of 
service connection for hepatitis B.  Since the veteran did 
not perfect his appeal by submitting a substantive appeal as 
to the other issues, none of those issues is in appellate 
status.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202.  


FINDING OF FACT

The veteran does not currently have residuals of hepatitis.  



CONCLUSION OF LAW

Chronic hepatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the August 2000 rating 
decision and the October 2000 statement of the case of the 
reasons and bases for the denial of his claim.  The Board 
concludes the discussions in the rating decision and the 
statement of the case, which were sent to the veteran, 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the veteran was afforded a VA 
examination.  The service medical records were obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Background

The service medical records show that in January 1990, the 
veteran reported that he had received a letter from the 
American Red Cross sating that he had tested positive for 
hepatitis B surface antigen and hepatitis B cor antigen.  The 
veteran related that 3 months ago, he had had coke-colored 
urine, but did not get treatment.  In February 1990, it was 
noted that he was a hepatitis B carrier.  Thereafter, the 
veteran received evaluation in March 1990.  Laboratory 
testing to include hepatitis screening for hepatitis A and 
hepatitis B revealed that the veteran was positive for 
hepatitis B cor antibody only.  The examiner noted that the 
finding of hepatitis cor antigen positive was not consistent 
with prior or persistent infection due to hepatitis B and 
most likely represented a cross reaction antibody on testing.  
The examiner noted that the blood bank (American Red Cross) 
screening was nonspecific and less accurate than the 
laboratory serology testing and no further work-up was 
required.  Thereafter, the veteran history of positive 
hepatitis B cor antibody was noted periodically in the 
veteran's medical records.  

Other pertinent records consist of a March 1998 notation 
which indicated that current review was negative as well as 
an April 1999 record showing that the veteran received a 
hepatitis A vaccine.  In April 1999, the veteran underwent a 
periodic examination.  At that time, he reported having had 
hepatitis B in the past.  However, hepatitis panels were done 
as well as hepatitis C antibody and they were all negative.  
In November 1999, the veteran underwent a retirement physical 
examination.  At that time, he reported that he had hepatitis 
B while stationed in the Philippines.  No current diagnosis 
of active hepatitis A, B, or C was made.  

Following the veteran's discharge from service, he applied 
for VA disability compensation benefits.  In conjunction with 
his claim, he was afforded VA examinations which included a 
VA Liver, Gall Bladder, and Pancreas examination.  At the 
time of that examination, the examiner reviewed the claims 
file to include the veteran's medical history relative to 
hepatitis and documented the veteran's assertions.  The 
examiner noted that the veteran related that while on ranger 
deployment at the U.S.S. Ranger Aircraft Carrier from 1989 to 
1991, the veteran had a Coca-Cola appearance of the urine 
while performing heavy work load in hot weather and was told 
that it might be from salmonella poisoning and not from 
hepatitis.  However, the veteran related to the examiner that 
he was told by a medic or corpsman that the Coca-Cola 
appearance of the urine might be due to hepatitis.  The 
examiner further noted that in 1990, while he was stationed 
in San Diego, California, the veteran donated blood to the 
Red Cross.  He was informed by notice that he had hepatitis.  
Thereafter, the examiner noted that the veteran was referred 
to the medical department.  In January 1990, he received a 
note from the American Red Cross about hepatitis cor antigen 
which was positive with a history of coke-colored urine 3 
months ago.  He was referred to the medical department in 
March 1990.  The examiner noted that at that time, a physican 
noted that the findings of hepatitis cor antigen positive was 
not consistent with prior or persistent infection due to 
hepatitis B, a cross reaction antibody testing from the blood 
bank was nonspecific and less accurate than the laboratory 
serology testing and no further work-up was required.  
Thereafter, the examiner noted that April 21 1999 hepatitis 
panels were done as well as hepatitis C antibody and they 
were all negative.  

Physical examination was conducted which did not reveal 
current liver disease.  The examiner ordered blood testing, 
urinalysis, hepatitis panel, and hepatitis C antibody 
testing.  All testing yielded negative results.  

The examiner concluded that there was no evidence of 
hepatitis previously or at the present time.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  With 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

In addition, where a wartime combat veteran alleges he 
suffers disability due to an injury incurred in service, 38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  In this case, although the 
veteran served in wartime, the record does not show nor does 
he assert that he was injured in combat.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  In the absence 
of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992). 

Currently, the veteran maintains that he has hepatitis B 
which originated during service.  However, since the veteran 
has not been shown to be capable of making medical 
conclusions, his statements regarding diagnosis and causation 
are not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In this case, the service medical records reveal that on 
blood testing by the American Red Cross in 1990, the veteran 
tested positive for hepatitis B surface antigen and hepatitis 
B cor antigen.  A subsequent March 1990 laboratory testing to 
include hepatitis screening for hepatitis A and hepatitis B 
revealed that the veteran was positive for hepatitis B cor 
antibody only.  However, the examiner noted that the finding 
of hepatitis cor antigen positive was not consistent with 
prior or persistent infection due to hepatitis B and most 
likely represented a cross reaction antibody on testing.  The 
examiner noted that the blood testing conducted by the 
American Red Cross was nonspecific and less accurate than the 
laboratory serology testing and no further work-up was 
required.  Thereafter, in April 1999, hepatitis panels were 
done as well as hepatitis C antibody and they were all 
negative.  

Current VA examination included blood testing, urinalysis, 
hepatitis panel, and hepatitis C antibody testing.  All 
testing yielded negative results.  Likewise, physical 
examination was negative for liver disease to include 
hepatitis.  The examiner opined that there was no evidence of 
hepatitis previously or at the present time.

Thus, while the veteran tested positive for hepatitis B cor 
antibody during service in 1990, it was noted at that time 
that there had been no prior or persistent infection due to 
hepatitis B.  Moreover, by April 1999, just prior to the 
veteran's discharge from service, all hepatitis testing was 
negative.  The current VA examination does not reflect a 
diagnosis of liver disease to include hepatitis and all blood 
testing, urinalysis, hepatitis panel, and hepatitis C 
antibody testing were negative.  Therefore, the record 
establishes that he does not have residuals of hepatitis.  

In light of the foregoing, the Board finds that the veteran 
did not have a chronic hepatitis during service nor did he 
have continuous symptoms of liver disease to include 
hepatitis following service.  As such, neither chronicity in 
service nor continuity of symptomatology after service is 
shown.  38 C.F.R. § 3.303(b).  Since there is no current 
diagnosis chronic hepatitis and all specific testing for such 
disability were negative, the veteran does not have a valid 
claim for that disability.  Rabideau.  

Accordingly, the Board concludes that entitlement to service 
connection for liver disease to include hepatitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this 
case, the preponderance of the evidence if against the 
veteran's claim and it is denied.  


ORDER

Service connection for liver disease to include hepatitis is 
denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

